                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

   GAIL HARNESS,                                )
                                                )
           Plaintiff,                           )
                                                )
                                                     Case No. 3:18-cv-00100, 3:19-cv-00340
   v.                                           )
                                                                Jury Demanded
                                                )
   ANDERSON COUNTY, TENNESSEE,                  )
                                                )
           Defendant.                           )

        PLAINTIFF’S MOTION IN LIMINE TO PROHIBIT DEFENDANT FROM
           ARGUING IMPROPER COMPARATIVE FAULT ALLEGATIONS

        This is a civil rights case brought under the Equal Protection Clause and the

  Tennessee Human Rights Act. Defendant has stipulated, as it must, that Anderson

  County is subject to the Equal Protection Clause as a governmental entity and under the

  THRA as an “employer.” There is no comparative fault for the jury to consider under

  either provision. Indeed, under the THRA, only the county can be sued, as the

  employer, and under the § 1983, comparative negligence does not apply to damages for

  federal constitutional rights violations. See Blair v. Harris, 993 F. Supp. 2d 721, 727

  (E.D. Mich. 2014).

        Still, Plaintiff is concerned that Defendant will attempt to argue that Jones is the

  “real defendant” or otherwise present an “empty chair” defense. While Jones is

  certainly blameworthy for his pattern of egregious and unwelcomed sexual advances,

  this case is against Defendant for allowing that hostile work environment to take root

  and for failing to protect employees like Plaintiff. Although brought under the Equal

  Protection Clause, Plaintiff’s federal claim is akin to claims under Title VII, which also

  imposes liability on the employer only and allows for no comparative fault. Thus, it

  would be improper for Defendant to suggest to the jury that Jones is the one they should

                                                 1

Case 3:18-cv-00100-CLC-HBG Document 105 Filed 06/03/21 Page 1 of 3 PageID #: 748
  be holding liable (i.e., an “empty chair defense”) because again Defendant is itself liable

  under the constitution and THRA, and there is no apportionment of fault. Accordingly,

  this Court should prohibit Defendant from presenting any evidence or argument

  concerning comparative fault, including any argument that Jones—and not the County—

  should be liable.

                                              Respectfully submitted,


                                              _____________________________
                                              Richard E. Collins (TN Bar No. 024368)
                                              STANLEY, KURTZ & COLLINS, PLLC
                                              422 S. Gay Street, Suite 301
                                              Knoxville, TN 37902
                                              (865) 522-9942
                                              (865) 522-9945 fax
                                              richard@knoxvilleattorney.com




                                               2

Case 3:18-cv-00100-CLC-HBG Document 105 Filed 06/03/21 Page 2 of 3 PageID #: 749
                               CERTIFICATE OF SERVICE
       I hereby certify that I have this 3rd day of June, 2021, filed a true and correct copy
  of the foregoing electronically. Notice of this filing will be sent by operation of the
  Court’s electronic filing system to all parties indicated on the electronic filing receipt.
  All other parties will be served by regular U.S. mail. Parties may access this filing
  through the Court’s electronic filing system.


                                             _______________________
                                             Richard Everett Collins




                                                3

Case 3:18-cv-00100-CLC-HBG Document 105 Filed 06/03/21 Page 3 of 3 PageID #: 750
